866 F.2d 660
M.A. A26851062, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 88-3004.
United States Court of Appeals,Fourth Circuit.
Jan. 5, 1989.

William Peter Van Wyke, for petitioner.
Parker Singh, Jr., Office of Immigration Litigation, Civil Div., U.S. Dept. of Justice (John R. Bolton, Asst. Atty. Gen., Civil Div.;    Joan E. Smiley, Asst. Director, Washington, D.C., on brief) for respondent.


1
(Arthur C. Helton, Laura B. Sherman, New York City, on brief) for amicus curiae Lawyers Committee for Human Rights Americas Watch.


2
(Steven G. Reade, Hadrian R. Katz, Andrew W. Shoyer, Darina C. McKelvie, Gwyn Firth Murray, Arnold & Porter, Washington, D.C.;    Monica C. Yriart, McLean, Va., on brief) for amicus curiae Cent. American Refugee Center.


3
Prior report:  4th Cir., 858 F.2d 210.


4
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


5
The respondent's petition for rehearing and suggestion for rehearing in banc was submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,


6
IT IS ORDERED that rehearing in banc is granted.


7
IT IS FURTHER ORDERED that this case shall be calendared for argument at the April Term of Court.  Within ten days of the date of this order 7 additional copies of petitioner's briefs and 6 additional copies of respondent's brief shall be filed, and respondent will file 11 additional copies of the joint appendix.  The amici curiae shall each file 6 additional copies of their briefs.